DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical transceiver that is hot-pluggable to an external device in a first direction, the optical transceiver comprising: an Integrated Coherent-Transmitter Receiver Optical Sub-Assembly including a package having a rectangular parallelepiped external shape; a first internal fiber; a second internal fiber; a third internal fiber; and an optical circuit element, wherein the package has a first surface on a side opposite to the device in the first direction, wherein the first internal fiber, the second internal fiber, and the third internal fiber extend from the first surface in proximity to each other, wherein the optical circuit element is housed inside the package, and wherein the Integrated Coherent-Transmitter Receiver Optical Sub-Assembly is configured to generate, based on reference light input through the first internal fiber, transmitted light to be output through the second internal fiber, and cause received light input through the third internal fiber to optically interfere with the reference light, a light source having a rectangular parallelepiped external shape, that is connected to the first internal fiber, and that is configured to generate the reference light; a first substrate having a rectangular parallelepiped external shape that is long in 
Specifically, the closest prior art identified by Examiner, e.g. US-20200195350-A1, US-20160103286-A1, US-20210165174-A1, US-20150104177-A1, each fail to teach the details of the fiber tray where an Integrated Coherent-Transmitter Receiver Optical Sub-Assembly and its associated substrates are mounted on one surface while the fibers are held on an opposite surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637